DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
Examples of some unclear, inexact or verbose terms used in the specification are: Regarding fig. 1 items 110, 120 and 130 described in specification and claimed as “first part” “second part: and “Bending part”. No technical/engineering details regarding purpose of the “first part” “second part: and “Bending part”, type of material used, function of the items OR structure and material of the items is not provided in the specification. Appropriate corrections is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buhui Lee (Lee) KR 10-2020-0106279 (US 2022/0061195 used for translation).
As per Claim1 Lee disclose;
A display module, comprising: 
a display panel (19), comprising a first part (“FP” of item 110) and a second part (“BP” of item 110) opposite to each other, and a bending part (“BNP” of item 110) connecting the first part (“FP” of item 110) and the second part (“BP” of item 110); 
a heat dissipation layer (item 310), disposed on a side, proximal to the second part (“BP” of item 110), of the first part (“FP” of item 110), and fixedly connected to the first part; (“FP” of item 110)
a heat conduction assembly (fig. 4-5 350), disposed between the heat dissipation layer (310) and the second part (“BP” of item 110), and fixedly connected to the heat dissipation layer (310) and the second part (“BP” of item 110), wherein an area of an orthographic projection of the heat conduction assembly (350) on the first part (“FP” of item 110) is smaller than an area of an orthographic projection of the heat dissipation layer (310) on the first part (“FP” of item 110; and 
a driving chip (160), disposed on a side, distal from the first part (“FP” of item 110,) of the second part (“BP” of item 110).

As per Claim 2 Lee disclose;
wherein the heat conduction assembly comprises: a supporting structure (fig. 4 for item 350), comprising a base portion (310) and a protruding portion (formed by 320 and 330 from item 310), wherein the protruding portion surrounds a periphery of a target side of the base portion (310), and the protruding portion and the base portion form a receiving chamber (fig. 4 containing air gap 360); and a heat conduction structure (350), disposed in the receiving chamber (fig. 4 ), and fixedly connected to the supporting structure (fig. 4).

As per Claim 3 Lee disclose;
the heat conduction structure (350) is a plate-shaped integrated structure (Fig. 2 and 4 item 350); and a surface of a side, distal from the base portion (310), of the heat conduction structure is flush with a surface of a side, distal from the base portion (310), of the protruding portion.( (formed by 320 and 330 from item 310))

As per Claim 5 Lee disclose;
the supporting structure (fig. 4) further comprises: a covering portion, (340) disposed on a side, distal from the base portion (310), of the protruding portion, wherein the covering portion covers the receiving chamber (301).

As per Claim 6 Lee disclose;
the heat conduction assembly satisfies at least one of the following conditions: a material of the supporting structure comprises polyethylene terephthalate PET (Para 0155 and 0158); and a material of the heat conduction structure comprises graphite. (Para 0099 “graphite layer”)

As per Claim 7 Lee disclose;
the heat conduction assembly satisfies either of the following conditions: the heat conduction structure is disposed between the supporting structure (Fig. 2 400) and the heat dissipation layer (110); and the heat conduction structure (350) is disposed between the supporting structure and the second part.

As per Claim 8 Lee disclose;
the heat conduction assembly (Fig. 4) further comprises a first adhesive layer; (351) wherein the first adhesive layer is disposed between the heat conduction structure (353) and the supporting structure (340), and the heat conduction structure (353) is fixedly connected to the supporting structure (340) by the first adhesive layer (351).

As per Claims 10 and 11 Lee disclose;
an orthographic projection of the driving chip (Fig. 2 item 160) on the second part (“BP”) is at least partially overlapped with an orthographic projection of the heat conduction assembly (350) on the second part (BP)
- the orthographic projection of the driving chip (160) on the second part is within the orthographic projection of the heat conduction assembly (350) on the second part. (Fig. 2)

As per Claim 12 Lee disclose;
the heat dissipation layer (310) comprises at least one film layer (320 see para 0101), wherein a film layer, in the at least one film layer, on a side proximal to the heat conduction assembly is a metal layer (Para 0158 “metal layer”).

As per Claim 14 Lee disclose;
the display module (fig. 2) satisfies at least one of the following conditions: the display module further comprises a second adhesive layer (fig. 4 item 355 ) disposed between the heat conduction assembly (353) and the heat dissipation layer (310), and the heat conduction assembly is fixedly connected to the heat dissipation layer by the second adhesive layer (355); the display module further comprises a third adhesive layer disposed between the heat conduction assembly and the second part, and the heat conduction assembly is fixedly connected to the second part by the third adhesive layer; and the display module further comprises a fourth adhesive layer disposed between the heat dissipation layer and the first part, and the heat dissipation layer is fixedly connected to the first part by the fourth adhesive layer. (Fig. 2 item 400 and Para 0115 item 400 “adhesive”)

As per Claim 17 Lee disclose;
the power supply assembly (not shown but essential for power line disclosed in Para 0076) is configured to supply power to the display module. (Para 0076 “The signal lines may include a gate line, a data line, and a pixel driving power
line.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Pengle DAGN (DAGN) US 2019/0393433.
Regarding claims 4, 9, 13 and 15 Lee teaches elements of structure, e.g.
 heat conduction assembly, heat conduction structure and the protruding portions, second part, first adhesive layer, metal layer, second adhesive layer, third adhesive layer, further teaches “a display apparatus that may improve a heat-dissipation performance while not increasing a total thickness thereof will be
described in detail.” (para 0047) and “ heat-dissipation layer 310 preferably has a thickness of at least 30 μm.” (Para 0100) But does not specifically disclose thickness of each components and various components in ranges of 0.1 mm to 1.5 mm.
	However in analogues art of display assembly, DAGN teaches keeping thickness of components in range of 0-1.5 mm “the drive chip 24 has a thickness of 0.2 mm, the groove 25 having a height of greater than 0.2 mm is required to receive the drive chip 24” (Para 0041), “cushioning member 232 has a thickness of 0.30 mm and the support film 231 has a thickness of 0.15 mm,” (Para 0052) and adjusting thickness based on thickness of driving chip.
	Lee discloses the claimed invention except for specific thickness of various components and structures. It would have been an obvious matter of design choice to adjust thickness of assembly and related structures based on requirements, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). By adjusting size based on requirements provides slick component for better handling.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16 prior arts Lee and DAGN does not disclose further details of assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835